The opinion of the court was delivered at September term 1846.
Dewey, J.
The question is, whether the evidence offered by the plaintiff was rightly rejected by the judge. The issue was as to the joint liability of Brinton Jacobs and John Conrog with Philo Upson, on the notes sought to be recovered. The notes, on the face of them, purported to be signed by Upson alone. The evidence which was offered and admitted tended to show a limited partnership between the defendants and Upson in the business of furnishing marble for the Girard College. The name of the firm, as set forth in the writ, was Philo Upson & Co. and Jacobs, Conrog & Co.
Had the notes been executed under the name of Upson & Co., or Jacobs, Conrog & Co., the great difficulties arising in the case would have been obviated. But such was not the case ; and the further fact is found, that Upson was extensively engaged in business on his own private account. The question then arises upon the competency of the proof, which was rejected, to establish the liability of the defendants upon these notes.
The plaintiff offered, first, to give in evidence the declarations of Upson, to show that the transactions for which the notes were given were for the partnership business, and that the notes were company notes. This evidence was, as we think, properly rejected, under the various decisions that have been made, and especially in our own court. The case directly in point is that of Tuttle v. Cooper, 5 Pick. 414, establishing the position, that the admission of one of the parties alleged to be partners is incompetent to show that a note was a partnership transaction. In Robbins v. Willard, 6 Pick. 464, although prima facie evidence of a partnership had been given, yet it was held that the declaration of one of the parties was not competent evidence to establish the partnership. Now the whole inquiry here was, whether these were partnership notes. Nothing on the face of them indicated that they were such. The objection to the competency of the declarations of Upson to charge this upon the partnership is the same in principle as if his admissions were offered to establish the fact of a partnership ; inasmuch as that fact was unavailing, unless *458these notes were given by the partners. This evidence was, apon principle and authority, properly rejected.
The plaintiff then offered to show, secondly, that at some period after Upson’s death, Jacobs, one of the defendants, “ recognized” these notes as notes which the firm were liable to pay, wanted to borrow money to pay them, and offered to take them up and give the notes of the survivors in lieu thereof; but the plaintiff not proposing to offer any evidence that Conrog, the other defendant, had any knowledge of this, or gave any consent thereto, the evidence was rejected. This point of the ruling is undoubtedly more questionable. The evidence offered was the admission of one of those not interested to give to these notes a partnership character, and thus to release Upson from two thirds of the liability. It is the admission of a party against his own interest, and therefore, upon general principles, would be admissible. But the difficulty arises from the application of the evidence to the peculiar state of the parties to this action. It is a joint action against Jacobs & Conrog; and the attempt is to establish the joint liability of these parties by the admissions of Jacobs, after the dissolution of the partnership (if any existed) by the death of Upson. Now, whatever effect might be given to the admissions of Jacobs, to charge himself as a partner with Upson, most clearly Jacobs can no more, by his admissions, charge Conrog as a partner in a firm of Upson, Ja.cobs & Conrog, than Upson could, by his admissions, charge Conrog, or both Jacobs & Conrog. The fact that Jacobs & Conrog may be jointly interested, as partners, in certain other matters, does not affect the present question, or give any greater legal effect to the admissions of Jacobs, than if such other connexion did not exist. The court are therefore of opinion, that the proposed evidence of the admissions of Jacobs was not competent to charge Conrog.
The further declarations of Upson, at- the time he applied for the loan, were also, under the circumstances of the present case, inadmissible. The note was not made in any partnership name assumed by the firm or recognized by the other *459partners. The report of the case states that there was no evidence tnat. prior to the death of Upson, the defendants had any knowledge of, or consented to the giving of, notes in his name alone, for partnership liabilities. It further finds that, whenever Upson gave his personal note for articles purchased for the partnership, he charged the amount of such note against the firm, as cash paid for them. It also finds that the plaintiff knew of the partnership, and had made charges against them as a company. Upon these facts, the taking of the individual note of Upson must be considered a credit to him, and does not create a liability on the part of the defendants. Green v. Tanner, 8 Met. 411.

Nonsuit to stand.